Dahling, J.
Ohio has long adhered to the general rule that “either party to an oral employment-at-will agreement may terminate the employment relationship for any reason which is not contrary to law.” Mers v. Dispatch Printing Co. (1985), 19 Ohio St. 3d 100, 103. “* * * Employment contracts can be terminated at will for any cause, at any time whatsoever, even if done in gross or reckless disregard of any employee’s rights.” Peterson v. Scott Constr. Co. (1982), 5 Ohio App. 3d 203, 205; Wolf v. First National Bank of Toledo (C.P. 1980), 20 O.O. 3d 262, 263; Dadas v. Prescott, Ball & Turben (N.D. Ohio 1981), 529 F. Supp. 203, 206; Parets v. Eaton Corp. (E.D. Mich. 1979), 479 F. Supp. 512, 519 (construing Ohio law). A fundamental policy in favor of the employment-at-will doctrine is the principle that parties to a contractual relationship should have complete freedom to fashion whatever relationship they so desire.
While this court recently held “that where appropriate, the doctrine of promissory estoppel is applicable and binding to oral employment-at-will agreements” (Mers, supra, at 105), Ohio has not yet recognized any public policy exceptions to the employment-at-will doctrine. We do not believe that public policy considerations warrant an exception being made in the case sub judice, nor do they create a cause of action sounding in tort against the employer for wrongful discharge.
In the case sub judice, Phung’s claims are nothing more than broad, conclusory allegations that Waste Management, Inc. was violating certain unspecified legal and societal obligations (complaint paragraph No. 5), that Phung directed Waste Management, Inc.’s attention to these violations (complaint paragraph No. 6), that Waste Management, Inc. terminated Phung’s employment rather than cease the violations (complaint paragraph No. 7), and that the discharge was made in retaliation for Phung’s demand that the violations cease (complaint paragraph No. 9).
In ruling on a motion to dismiss under Civ. R. 12(B)(6), the material allegations of the complaint are taken as admitted. State, ex rel. Alford, v. Willoughby (1979), 58 Ohio St. 2d 221 [12 O.O.3d 229]. In the context of a Civ. R. 12(B)(6) motion, the court is obliged to assume as true the factual allegations of the complaint. Royce v. Smith (1981), 68 Ohio St. 2d 106 [22 O.O.3d 332]. An appellate court may not assume as true or even consider facts alleged in a party’s brief or attachments thereto. Scheer v. Air-Shields, Inc. (1979), 61 Ohio App. 2d 205 [15 O.O.3d 321].
The allegations herein failed to state a violation of a sufficiently clear public policy to warrant creation of a cause of action in favor of Phung. No jurisdiction has allowed a cause of action to proceed based only on vaguely alleged violations of “societal obligations.”
*103Public policy does not require that there be an- exception to the employment-at-will doctrine when an employee is discharged for reporting to his employer that it is conducting its business in violation of law.
An at-will employee who is discharged for reporting to his employer that it is conducting its business in violation of law does not have a cause of action against the employer for wrongful discharge.
Furthermore, the Ohio Constitution delegates to the legislature the primary responsibility for protecting the welfare of employees. Sections 34 and 35 of Article II authorize the General Assembly to adopt laws regulating minimum wages, health and safety and hours of labor and to provide a plan for workers’ compensation. In the past, this court has deferred employment matters to the legislature. State, ex rel. Clark, v. Brown (1965), 1 Ohio St. 2d 121 [30 O.O.2d 478].
It should be noted that the legislature has addressed problems arising in the area of retaliatory discharge. The General Assembly has enacted legislation which provides that:
“* * * No employer shall discharge, demote, reassign, or take any punitive action against any employee because such employee filed a claim or instituted, pursued or testified in any proceedings under the workers’ compensation act for an injury or occupational disease which occurred in the course of and arising out of his employment with that employer. * * *” R.C. 4123.90.
The legislature has. also prohibited discriminatory practices in the discharge of employees, as follows:
“It shall be an unlawful discriminatory practice:
“(A) For any employer, bécause of the race, color, religion,' sex, national origin, handicap, age, or ancestry of any person, to discharge without just cause. * * *” R.C. 4112.02. There can be no better expression of the public policy of a state than duties specifically imposed by .statute. See Mers, supra, at 103, fn. 2.
For reason of the foregoing, the judgment of the court of appeals is reversed and the judgment of the trial court granting the motion to dismiss is reinstated.

Judgment reversed.

Celebrezze, C.J., Locher, Holmes and Wright, JJ., concur.
Sweeney and C. Brown, JJ., dissent.
Dahling, J., of the Eleventh Appellate District, sitting for Douglas, J.